Title: To Benjamin Franklin from William Greene, 10 December 1778
From: Greene, William
To: Franklin, Benjamin


Hond. Sir.
Warwick State Rhode IslandDecember 10th. 1778
I take the liberty of enclosing some bills of exchange of small Value amounting to two Hundred and Sixteen Dollars and beg the favor of you to lay them out for me as I have no other Friend in Paris, you will Pardon me I hope for giving you this trouble—my Son in Law Majr. Samuel Ward owns a part—tho he has never had the Honour of your acquaintance he wishes to challange a small share of your friendship because you was a friend to his Father.
I have a thought which I shall mention without reserve for your approbation— My Son in law wishes to have the assignments of Cargoes from Merchants in France and do business if you could favour him in that way I think I dare Answer for his Honour and Integrity. He has not been much conversant in Business—but would in that case connect himself with a Gentleman whose Skill would be undoubted and prevent the necessity of his leaving the Army—in which he has served with Honour since the Commencment of the War.
I wrote and Inclosd to you the 1st. of this Instant one set of bills of exchange amounting to two Hundred and Sixteen Dollars part of which are Indors’d the others which are made payable to me and Samuel Ward amounting to One Hundred and Seventy four Dollars are omitted must therefore beg the favour of you to Indorse them in our behalf.
This is the second set of Bills of exchange being of the same Tenor and date. In this and the third are inclos’d memorandums of articles that will be agreable to us to receive if it will not be too much Trouble for you to procure them.
Mr. William Vernon Junr. being now in France am glad of this oppertunity to recommend him to your Notice as a young Gentleman whose morals before he left here by the best Information I have been able to collect stood unexceptionable and he being a Promising Youth his Father who is William Vernon Esqr. one of the Members of the Marine Board of this Continent has Bountifully bestow’d upon him the advantages of a liberal education and has now sent him to France to procure the French language &c. that he may have an opportunity to be a useful Member of Society.
Your sister is here very well desires her most Sincere regards may be remembered to you and says that she wrote the Seventh Instant for which reason she omits this Oppertunity, the same reasons are assign’d by Mrs. Greene as she inclos’d her letter to you in my first but she desires very Affectionately to be remembered to you; my son who has been a shearer in your Advice, is now at school at Newbury and I believe is likely to be a good scholar and shou’d he be bless’d with prudence may likely make a useful man in his day now may every blessing attend you who under God have been Instrumental in a very great degree in settling a Treaty of Amity and Commerce and of Alliance eventual and defensive between his Most Christian Majesty and these United States as also in many other Instances that might be very justly added.
I am with every Sentiment of respect Your Sincere and Oblig’d Friend and Humble Servt.
William Greene
 
Endorsed: Governor Greene a small Commission refer’d to Mr Williams 10 december 78 Rode Island
Notation: William Greene Rhode Island xbre. 10. 1778.
